Citation Nr: 0529878	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-15 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee meniscectomy.

3.  Entitlement to a rating in excess of 10 percent for 
dermatitis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had 20 years of active duty 
service, including from August 1953 to July 1966 and from 
August 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Wilmington, Delaware.  In August 2005, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in September 
2001 and June 2002.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  A medical examination or medical opinion 
is deemed to be necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability and indicates the claimed 
disability or symptoms may be associated with an event, 
injury, or disease during active service.  See 38 C.F.R. 
§ 3.159 (2005).  

In this case, the veteran contends that he has residuals of 
basal cell carcinoma, including lesion removal, as a result 
of sun exposure during active service.  Although an April 
2001 private medical report noted that since service the 
veteran had a progressive skin disorder with basal cell 
carcinoma skin lesions requiring removal by his 
dermatologists, there is no evidence of basal cell carcinoma 
during service or of any treatment until June 1999.  An 
August 2002 private report noted the veteran's long military 
career involved a great deal of unavoidable sun exposure 
which would certainly have contributed to his basal cell 
carcinoma.  No specific information as to his inservice sun 
exposure, however, was provided.  A November 2002 VA examiner 
noted the veteran's basal cell carcinoma was related to sun 
exposure, but apparently erroneously assumed the veteran's 
active service was limited to three years.  It was noted the 
veteran had sun exposure before and after service and that it 
could not be specified which sun exposure caused his skin 
changes.  

The Board also notes that service connection is established 
for unclassified dermatitis, but that recent examinations do 
not adequately identify the areas of skin affected by this 
specific disorder nor do they address whether the veteran has 
experienced any variable periods of increased symptomatology 
related to this disorder.  For disorders with fluctuating 
periods of outbreak and remission, such as skin disorders, an 
adequate medical examination requires a discussion of the 
relative stage of symptoms observed.  See Ardison v. Brown, 6 
Vet. App. 405 (1994).  The veteran also claims his service-
connected right knee disorder is more severely disabling than 
indicated by the present disability evaluation.  He stated he 
had been advised that his knee may need to be replaced.  He 
last underwent VA evaluation of his knee disorder in June 
2002.  The Board finds additional VA medical examinations are 
required prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
VA orthopedic and dermatology 
examination(s) for opinions as to whether 
there is at least a 50 percent 
probability or greater that his basal 
cell carcinoma was incurred as a result 
of active service and to determine the 
current nature and severity of his 
service-connected dermatitis and 
residuals of a right knee meniscectomy.  
A detailed history of the veteran's sun 
exposure during active service should be 
obtained.  All indicated tests and 
studies are to be performed.  Prior to 
the examination(s), the claims folder 
must be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report(s).  Opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the report of each examination.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

